ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-022, concluding that VINCENT E. BEVAC-QUA of NEWARK, who was admitted to the bar of this State in 1990, and who has been suspended from the practice of law since June 15, 2004, by Order of this Court filed on May 20, 2004, should be disbarred for violating RPC 8.4(b)(committing or attempting to commit criminal acts that reflect adversely on the honesty, trustworthiness or fitness of respondent as a lawyer) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And VINCENT E. BEVACQUA having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a three-year suspension from practice is warranted;
And good cause appearing;
*162It is ORDERED that VINCENT E. BEVACQUA is suspended from the practice of law for a period of three years and until the further Order of the Court, effective December 15, 2004; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent shall comply with the conditions imposed by the Court in its Order filed May 20, 2004: he shall submit proof to the Office of Attorney Ethics of his completion of attorney accounting courses offered by ICLE, and after reinstatement to practice, he shall submit annual audits of this attorney accounts to the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.